DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
The Examiner would like to note that the method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the video processing apparatus or computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable recording medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to claim 19 as claim 20 differentiates itself already with a bitstream generation step. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (U.S. 2013/0188733), hereinafter Van der Auwera in view of Taquet et al. ("Non-Linear Adaptive Loop Filter," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/EC JTC 1/SC 29AWG 11, 13th Meeting, Marrakech, MA, 9-18 January 2019, document JVET-M0385, 2019), hereinafter Taquet. Taquet was cited in the Applicant’s IDS dated 9/10/21.

	Regarding claims 1, 12 and 19, Van der Auwera discloses a method, apparatus and non-transitory computer-readable storage medium for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0174]), cause the processor to: 
	perform a conversion between a bitstream of a video comprising one or more video regions and the video ([0050]), 
	wherein a clipping parameter for filtering ([0069]) a reconstruction of a first video unit of a video region ([0066]-[0067]) using a deblocking filter is derived based on first side information included in the bitstream and a first adaptation parameter set identification ([0055] and [0151]). 

	However, Taquet teaches wherein a clipping parameter for filtering a reconstruction of a first video unit of a video region using a non-linear adaptive loop filter is derived based on first side information included in the bitstream (Taquet p. 2, section 2.2) and a first adaptation parameter set identification (Taquet p. 2, section 2.2, equation 4), and 
	wherein filtering coefficients for filtering the reconstruction of the first video unit using the non-linear adaptive loop filter are derived based on second side information included in the bitstream (Taquet p. 2, section 2.2) and the first adaptation parameter set identification used for deriving the clipping parameter (Taquet p. 2, section 2.2 and equation 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Van der Auwera with the missing limitations as taught by Taquet to cap the difference between the input sample value to be filtered and the other neighbor input sample values of the filter (Taquet Abstract).

Regarding claims 3 and 14, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein in a case that a prediction from data information associated with the first adaptation parameter set identification is enabled (Van der Auwera [0055]-[0056]) for at least some of the filtering coefficients of the first video unit (Van der Auwera [0080]), the data information associated with the first adaptation parameter set identification is also used for predicting the clipping parameter (Taquet p. 2, section 2.2 and equation 4). 


	Regarding claims 4 and 15, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein the first video unit is a coding tree unit, a coding tree block, or a slice (Van der Auwera Abstract and [0007]). 

	Regarding claims 5 and 16, Van der Auwera in view of Taquet teaches the method and apparatus of claims 1 and 12, wherein for a first sample in the first video unit, a first filtering index is derived based on multiple sample differences in different directions (Taquet p. 2, section 2.2 and p. 10). 
	The same motivation for claim 1 applies to claims 5 and 16.

	Regarding claims 6 and 17, Van der Auwera in view of Taquet teaches the method and apparatus of claims 5 and 16, wherein the clipping parameter is derived further based on the first filtering index (Taquet p. 2 section 2.2, last paragraph). 
	The same motivation for claim 1 applies to claims 6 and 17.

	Regarding claims 7 and 18, Van der Auwera in view of Taquet teaches the method and apparatus of claims 5 and 16, wherein the first video unit is split into multiple M*M video sub-region, and the multiple sample differences in different directions are derived for every M*M video sub-region, and wherein M is equal to 2 or 4 (Taquet p. 10 of NPL). 
	The same motivation for claim 1 applies to claims 7 and 18.


	The same motivation for claim 1 applies to claim 9.

	Regarding claim 10, Van der Auwera in view of Taquet teaches the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Van der Auwera [0050]). 

	Regarding claim 11, Van der Auwera in view of Taquet teaches the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Van der Auwera [0050]). 

	Regarding claim 20, Van der Auwera in view of Taquet teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating a bitstream of a video comprising one or more video regions; and storing the bitstream in the non-transitory computer-readable recording medium (Van der Auwera [0050] and [0174]), wherein a clipping parameter for filtering a reconstruction of a first video unit of a video region using a non-linear adaptive loop filter is derived based on first side information included in the bitstream and a first adaptation parameter set identification, and wherein filtering coefficients for filtering the reconstruction of the first video unit using a non-linear adaptive loop filter is derived based on second side information included in the bitstream and the first adaptation parameter set identification (see Remarks section above and claim 19 citations).



	Regarding claim 22, Van der Auwera in view of Taquet teaches the non-transitory computer-readable recording medium of claim 20, wherein for a first sample in the first video unit, a first filtering index is derived based on multiple sample differences in different directions, and wherein the clipping parameter is derived further based on the first filtering index (see citations for claims 5 and 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera in view of Taquet as applied to claim 7 above, and further in view of Song (U.S. 2005/0281479).

	Regarding claim 8, Van der Auwera in view of Taquet teaches the method of claim 7. Van der Auwera does not explicitly disclose wherein the multiple sample differences in different directions are derived based on 1:N subsampling rate, wherein N is greater than 1.
	However, Song teaches, wherein the multiple sample differences in different directions are derived based on 1:N subsampling rate, wherein N is greater than 1 (Song [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Van der Auwera in view of Taquet with the missing limitations as taught by Song to reduce the amount of computations required for calculation of a motion vector by reducing the size of a detection area (Song [0044]).

Response to Arguments
Applicant's arguments filed 1/27/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On p. 6 of the Applicant’s Response, the Applicant argues that claim 20 is now storing a bitstream and as a result, there is a functional relationship between the medium and video processing apparatus.
	The Examiner respectfully disagrees. This is the example given by MPEP 2111.05(III). The medium is only serving as support for information or data when data (i.e. a bitstream) is stored. No functional relationship exists according to the MPEP.

On pgs. 7-10 of the Applicant’s Response, the Applicant argues that Van der Auwera and Taquet do not teach a clipping parameter and filter coefficient limitations of claim 1 and the rest of the independent claims.
	The Examiner agrees that Van der Auwera does not explicitly teach a clipping parameter for a non-linear adaptive loop filter. However, the rejection is based on the combination of Van der Auwera and Taquet. Van der Auwera teaches a clipping parameter for a deblocking filter ([0069], clip3) and further teaches that an adaptation parameter set identification ([0151], aps_id) can be used for an adaptive loop filter (ALF) ([0055]). Taquet explicitly teaches clipping parameters for a non-linear adaptive loop filter (p. 2, section 2.2 and p. 1, Title). Under the broadest reasonable interpretation of the term “side information”, these clipping parameters for non-linear adaptive loop filters have multiple syntax information (i.e. side information) and filter coefficients associated with it (p. 2 section 2.2). Moreover, under the broadest reasonable interpretation of “adaptation parameter set identification”, multiple syntax used to identify the equation in Taquet can be interpreted as “adaptation parameter set 

On p. 11 of the Applicant’s Response, the Applicant argues that the cited references do not teach the clipping parameter being derived further based on the first filtering index as recited in claims 6 and 17.
	The Examiner respectfully disagrees. Taquet teaches encoding clipping values corresponding to the index of the clipping value in the set (Taquet p. 2, section 2.2, last paragraph). These clipping indices are for a modified filter with an index (p. 2, section 2.2 and p. 10). Therefore, under the broadest reasonable interpretation of the “based on” claim language, the clipping parameters are derived based on a filtering index.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van der Auwera et al. (U.S. 2014/0192892) discloses adaptation parameter sets (APS) for filter parameters ([0006]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482